DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed 7/21/2022.
Applicant’s election without traverse of Group I in the reply filed on 3/7/2022 is acknowledged.
Claims 15-20, 24, 28-31, 35-42 are pending.  Claims 1-14,21-23,25-27,32-34 have been cancelled.
Claims 24, 28-31 are withdrawn as being drawn to a non-elected invention.
The following rejections are modified as necessitated by amendment.  Response to arguments follows.
This action is FINAL.
Withdrawn Rejections
	The 35 USC 112(b) rejection made in the previous office action is withdrawn based upon amendments to the claims or cancellation of the claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20,35-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claim(s) recite(s) probes, primers and reagents that comprise fragments of nucleic acids which are products of nature. This judicial exception is not integrated into a practical application because the probes represent fragments of naturally occurring gene structure.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the structures do not include anything other than fragments of naturally occurring gene.
35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. 
Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106, part II. The unpatentability of natural products was confirmed by the U.S. Supreme Court in Association for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116, (2013). 
The claim(s) recite(s) a kit or reagents.  The claimed invention is directed to naturally occurring fragments of a naturally occurring nucleic acids.  This judicial exception is not integrated into a practical application because it conveys the same genetic information as the gene itself.  These molecules are not patent eligible, whether isolated or not, pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics Inc., US (June 13, 2013).  The Supreme Court has made clear "separating [DNA] from surrounding genetic material is not an act of invention" Myriad, 133 S. Ct. at 2117.  This judicial exception is not integrated into a practical application because they convey the same genetic information as their naturally occurring counterparts. In Myriad v. Ambry CAFC 2014-1361,1366, December 17, 2014, the CAFC further (regarding a claim directed to a pair of primers) stated “In fact, the naturally occurring genetic sequences at issue here do not perform a significantly new function. Rather, the naturally occurring material is used to form the first step in a chain reaction—a function that is performed because the primer maintains the exact same nucleotide sequence as the relevant portion of the naturally occurring sequence. One of the primary functions of DNA’s structure in nature is that complementary nucleotide sequences bind to each other. It is this same function that is exploited here—the primer binds to its complementary nucleotide sequence. Thus, just as in nature, primers utilize the innate ability of DNA to bind to itself.”
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because simply placing a product of nature into a generic container such as a kit , does not add a meaningful limitation as it is merely a nominal or token extra solution component of the claim and is nothing more than an attempt to generally link the product of nature to a particular technological environment. 
Response to Arguments
	The reply traverses the rejection.  A summary of the arguments is made below with response to arguments following.
	The reply asserts that the primers are not products of nature but have been designed with bisulfite treatment (p. 10).  The reply asserts that because there are methylated cytosines the primers and probes are different from natural products (p. 11). 
	These arguments have been reviewed but have not been found persuasive. 
	The reply appears to be asserting that the primers are not products of nature as they were designed using a method that is not from nature (bisulfite treatment).  However, the claims are drawn to structures that encompass naturally occurring nucleotides without any other structures required.  As such the claims encompass structures that encompass only structures that are present in nature (in particular the nucleotides of a DNA structure).  Therefore the 35 USC 101 rejection has been maintained.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-16, 35-36  is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Cargill et al (US Patent Application 2007/0042382 Feb 22, 2007).
With regard to claims 15, 35, the claim encompasses “a nucleotide sequence shown in SEQ ID No. 1”.  Cargill et al. teaches in sequence 8791 a nucleotide sequence that comprises SEQ ID No. 1 and as such encompasses the claim as the sequence of Cargill has a sequencing having at least 85% identity and 95%.  
Furthermore with regard to claim 36 the sequence comprising seq id number 1 and as such the capture sequence of Cargill has a nucleotide sequence “as set forth in SEQ ID No. 1”.  It is noted that Cargill does not teach consisting of SEQ ID Number 1.  
With regard to claim 16, the term “capture sequence” is not defined and as such is interpreted as any sequence that is identical or complementary to a target.  Cargill et al. teaches in sequence 8791 a nucleotide sequence that comprises SEQ ID No. 1 and as such encompasses the claim.  
US-10-796-307-8791
; Sequence 8791, Application US/10796307
; Publication No. US20070042382A1
; GENERAL INFORMATION:
;  APPLICANT: CARGILL, Michele et al.
;  TITLE OF INVENTION: GENETIC POLYMORPHISMS ASSOCIATED WITH
;  TITLE OF INVENTION:  MYOCARDIAL INFARCTION, METHODS OF DETECTION AND USES THEREOF
;  FILE REFERENCE: CL001509
;  CURRENT APPLICATION NUMBER: US/10/796,307
;  CURRENT FILING DATE:  2004-03-10
;  NUMBER OF SEQ ID NOS: 44201
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 8791
;   LENGTH: 219633
;   TYPE: DNA
;   ORGANISM: Homo sapiens
;   FEATURE: 
;   NAME/KEY: misc_feature
;   LOCATION: (1)...(219633)
;   OTHER INFORMATION: n = A,T,C or G, or insertion/deletion polymorphism (see Tables 1-2)
US-10-796-307-8791

  Query Match             100.0%;  Score 40;  DB 16;  Length 219633;
  Best Local Similarity   100.0%;  
  Matches   40;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CTGCCCGGCGTGCGGGGGCCGCGGCGGACAGCTAGCTCTC 40
              ||||||||||||||||||||||||||||||||||||||||
Db       5776 CTGCCCGGCGTGCGGGGGCCGCGGCGGACAGCTAGCTCTC 5815

Response to Arguments
	The reply traverses the rejection.  A summary of the arguments is made below with response to arguments following.
	The reply asserts that the claims are limited to sequences consisting of SEQ ID No. 1(p 12).
	This argument has been reviewed but have not been found persuasive.  
	The claims are not drawn to sequencing that consist of the recited SEQ ID Numbers, but rather encompass a sequence that has a nucleotide sequencing having at least 85% (95%) identity to SEQ ID Numbers.  As such the claims would encompass any sequence that has a fragment of nucleotides that comprise a structure that is “at least 85%” of SEQ ID No. 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim  17-20, 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olek et al. (US Patent Application Publication 2004/0234960 Nov 25 2004) in view of Hogan (US patent 6773882 Aug 10, 2004) in view of Diffenbach (PCR methods and Applications (1993) volume 3, pages S30-S37) and Roux et al (PCR Methods and Applications (1995) volume 4, pages s185-s194).												With regard to claims 15-16, and 35-36 Olek et al. teaches in sequence 35947 a nucleotide sequence that comprises SEQ ID No. 1 and as such encompasses the claim.  Furthermore, Olek et al. teaches sequences that encompass SEQ ID No. 2-3 (see alignments below). It is noted that claims 35-36 are interpreted as only requiring one of these sequences. 
However, Olek et al. does not teach the recited primers and probes but rather sequences that encompass these fragments.
With regard to claims 17-19, 35-36  the prior art teaches that designing probes and primers to detect known targets is routine.  For example, Hogan teaches methods for generating Candida species-specific probes and primers which hybridize to rRNA sequences. Hogan (col. 9, beginning at line 9) teaches that:
	This relationship allows two very different rRNA sequences to be aligned non-target sequences, and by positioning the probe to span rRNA sequences to be "aligned" based on conserved primary sequence and conserved elements of the secondary structure. Once the sequences have been aligned, it becomes possible to identify conserved and variable regions of the rRNA sequence. Variable regions of rRNAs were identified by comparative analysis using published rRNA sequences and sequences that were determined during the development of the present invention. Commercially available software can be used or adapted for the purposes disclosed herein. Since the sequence evolution at each variable regions (for example, spanning a minimum of 10 nucleotides) of rRNA is, for the most part, divergent and not convergent, we can confidently design probes based on a few rRNA sequences which differ between the target organism and its phylogenetically closest relatives….The following guidelines can be used for designing probes having desirable characteristics in accordance with the present invention…First, the stability of the probe: target nucleic acid hybrid should be chosen to be compatible with the assay conditions.  This may be accomplished by avoiding long A and T rich sequences, by terminating the hybrids with G:C base pairs and by designing the probe in such a way that the Tm will be appropriate for standard conditions to be employed in the assay. The nucleotide sequence of the probe should be chosen so that the length and %G and %C result in a Tm about 2-10oC higher than the temperature at which the final assay will be performed.  The base composition of the probe is significant because G:C base pairs exhibit greater thermal stability when compared with A:T base pairs. Thus, hybrids involving complementary nucleic acids having a high G:C content will be stable at higher temperatures when compared with hybrids having a lower G:C content... Second, the position at which the probe binds its target polynucleotide should be chosen to minimize the stability of hybrids formed between probe: non-target polynucleotides... Third, regions of the rRNA which are known to form strong structures inhibitory to hybridization are less preferred as targets.
With regard to the claims, the art at the time of filing teaches that designing of primers to detect particular known target regions is routine experimentation.  With regard to claims 17-19 Diffenbach teaches parameters and principles of promoter design include primer length, terminal nucleotide, and GC content, melting temperature, PCR product length and placement of target sequence (s30-s34).  Diffenbach teaches PCR software was known (s35).									With regard to claims 17-19, Roux teaches optimization of PCR by the presence of enhancing agents, Mg2+, annealing temperature, primer design, cycle number, hot start PCR (s185-s194).			
Thus, designing probes and primers to detect the recited genes that are known in the prior art is considered routine experimentation. The ordinary artisan would have been motivated at the time of the effective filing to modify the method of Olek et al. to detect particular nucleotide sequences encompassed by the recited seq id numbers with the ability to detect probes and primers. Designing primers to hybridize to specific targets, which are equivalents to those taught in the art, is routine experimentation. The prior art teaches the parameters and objectives involved in the selection of oligonucleotides that function as primers, see Diffenbach and Roux. The prior art is replete with guidance and information necessary to permit the ordinary artisan in the field of nucleic acid detection to design primer. 
   The parameters and objectives involved in the selection of probes and regions that are detectable were well known in the art at the time the invention was made. Moreover, software programs were readily available which aid in the identification of conserved and variable sequences and in the selection of optimum probes.  The prior art is replete with guidance and information necessary to permit the ordinary artisan to design additional probes and primer to detect the recited genes.  Given that the prior art teaches the recited regions and provides the motivation to obtaining additional probes and primers to detect, it would have been obvious to one of ordinary skill in the art and well within the skill of the art at the time the invention was made, absent secondary considerations,  to have generated additional probes and primers characteristic for detection, including the recited seq id numbers or fragments thereof of the claims in order to have provided additional fragments which would allow for the detection of the known gene.
SEQ ID No. 1
US-10-363-345A-35947
; Sequence 35947, Application US/10363345A
; Publication No. US20040234960A1
; GENERAL INFORMATION:
;  APPLICANT: Alexander Olek
;  APPLICANT:  Christian Piepenbrock
;  APPLICANT:  Kurt Berlin
;  TITLE OF INVENTION: Method for determining the degree of methylation of defined
;  TITLE OF INVENTION:  cytosines in genomic DNA in the sequence context of 5'-CpG-3
;  FILE REFERENCE: E01/1227
;  CURRENT APPLICATION NUMBER: US/10/363,345A
;  CURRENT FILING DATE:  2003-03-03
;  NUMBER OF SEQ ID NOS: 40712
; SEQ ID NO 35947
;   LENGTH: 693
;   TYPE: DNA
;   ORGANISM: Artificial Sequence
;   FEATURE: 
;   OTHER INFORMATION: chemically treated genomic DNA (Homo sapiens)
;   OTHER INFORMATION: CpG-island No: 35947
US-10-363-345A-35947

  Query Match             69.5%;  Score 27.8;  DB 10;  Length 693;
  Best Local Similarity   82.1%;  
  Matches   32;  Conservative    0;  Mismatches    7;  Indels    0;  Gaps    0;

Qy          2 TGCCCGGCGTGCGGGGGCCGCGGCGGACAGCTAGCTCTC 40
              ||  ||||||||||||| ||||||||| || ||| | ||
Db        207 TGTTCGGCGTGCGGGGGTCGCGGCGGATAGTTAGTTTTC 245


SEQ ID No. 2
US-10-363-345A-35945
; Sequence 35945, Application US/10363345A
; Publication No. US20040234960A1
; GENERAL INFORMATION:
;  APPLICANT: Alexander Olek
;  APPLICANT:  Christian Piepenbrock
;  APPLICANT:  Kurt Berlin
;  TITLE OF INVENTION: Method for determining the degree of methylation of defined
;  TITLE OF INVENTION:  cytosines in genomic DNA in the sequence context of 5'-CpG-3
;  FILE REFERENCE: E01/1227
;  CURRENT APPLICATION NUMBER: US/10/363,345A
;  CURRENT FILING DATE:  2003-03-03
;  NUMBER OF SEQ ID NOS: 40712
; SEQ ID NO 35945
;   LENGTH: 693
;   TYPE: DNA
;   ORGANISM: Artificial Sequence
;   FEATURE: 
;   OTHER INFORMATION: chemically treated genomic DNA (Homo sapiens)
;   OTHER INFORMATION: CpG-island No: 35945
US-10-363-345A-35945

  Query Match             100.0%;  Score 20;  DB 10;  Length 693;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CGTTTGGAGTCGTCGTATTC 20
              ||||||||||||||||||||
Db        395 CGTTTGGAGTCGTCGTATTC 414


SEQ ID No. 3
US-10-363-345A-35945/c
; Sequence 35945, Application US/10363345A
; Publication No. US20040234960A1
; GENERAL INFORMATION:
;  APPLICANT: Alexander Olek
;  APPLICANT:  Christian Piepenbrock
;  APPLICANT:  Kurt Berlin
;  TITLE OF INVENTION: Method for determining the degree of methylation of defined
;  TITLE OF INVENTION:  cytosines in genomic DNA in the sequence context of 5'-CpG-3
;  FILE REFERENCE: E01/1227
;  CURRENT APPLICATION NUMBER: US/10/363,345A
;  CURRENT FILING DATE:  2003-03-03
;  NUMBER OF SEQ ID NOS: 40712
; SEQ ID NO 35945
;   LENGTH: 693
;   TYPE: DNA
;   ORGANISM: Artificial Sequence
;   FEATURE: 
;   OTHER INFORMATION: chemically treated genomic DNA (Homo sapiens)
;   OTHER INFORMATION: CpG-island No: 35945
US-10-363-345A-35945

  Query Match             100.0%;  Score 20;  DB 10;  Length 693;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CGACGAACAACTAACTCTCG 20
              ||||||||||||||||||||
Db        467 CGACGAACAACTAACTCTCG 448
Response to Arguments
	The reply traverses the rejection.  The arguments are recited and responded to in the 35 USC 102 rejections above.  

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316. The examiner can normally be reached 9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERINE D SALMON/Primary Examiner, Art Unit 1634